PER CURIAM: *
On joint oral motion presented in open court on December 6, 2012, premised on the parties’ having settled this matter, IT IS ORDERED that the appeal is DISMISSED. See 5th Cir. R. 42.1. Costs are taxed against Appellant. See Fed. R.App. P. 39(a)(1). IT IS FURTHER ORDERED that all outstanding motions are DENIED as moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.